DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-25, in the reply filed on 5/27/2022 is acknowledged.
Applicant’s election without traverse of: 
(i-b) the combination of claim 25, i.e., 
the composition is in the form of a suspension comprising: 
brinzolamide in an amount of about 1.0 wt.%, 
brimonidine tartrate in an amount of about 0.2 wt.%, 
boric acid in an amount of about 0.3 wt.%, 
propylene glycol in an amount of about 0.75 wt.%, 
tyloxapol in an amount of about 0.025 wt.%, 
carbomer in an amount of about 0.4 wt.%, 
mannitol in an amount of 0.3 wt.%, 
sodium chloride in an amount of about 0.025 wt.%, 
benzalkonium chloride in an amount of about 0.007 wt.%, and 
water;
(ii-a) the criteria of claim 1 is applicable; and
(ii-b) claim 15 reads on the elected composition,
in the reply filed on 5/27/2022 is acknowledged.
Claims 2, 12-14, 18-19, 21-22, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2022.

Response to Arguments
Applicants' arguments, filed 10/7/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 15-17, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment introducing a first wherein clause requires “at least about 50% of the particles in the composition are between about 1-3 µm in size”.  Review of the specification, including the argued [0286] and [0292] failed to identify full support for this limitation.  
In [0286], there is disclosure, inter alia, of ~1 - ~3 µm.  However, there is no mention that this range is applicable to some portion of the particles, namely, “at least about 50% of particles”.  
In [0292] there is disclosure of, inter alia, at least about 50%, of the particles in the composition having a maximum diameter of, inter alia, ≤~3 µm.  However, there is no inclusion here of at least 50% threshold of the full range about 1 to about 3, or even about 1 (as a lower endpoint of a range).  
Accordingly, the claim limitation that requires at least about 50% of the about 1-3 µm particle size is not supported by these two passages (or any other location identified).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 15-17, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the particles" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Karavas et al. (WO 2019/091596 A1; 2019 May 16; filed 2018 Nov; priority 2017).
The Examiner has noted above that the amended language of claim 1, reciting “the particles …” does not have antecedent basis, in that there is no actual requirement for particles.  Thus, for this rejection the claim is construed in the manner in which particles are not necessarily required (but if present, “the particles” fall within the recited size range; which is applicable for at least 50% of particles present).  This construction is consistent with claims 15 and 25 further limiting claim 1, by requiring an ophthalmic suspension (i.e., having particles).
Karavas teaches ophthalmic pharmaceutical composition containing a combination of brinzolamide and brimonidine (title); the composition comprises a borate, a single polyol and benzalkonium chloride as an antimicrobial agent (abstract).  Brinzolamide is used in examples at 1.000 % w/v and brimonidine tartarate is used at 0.200 % w/v (pp. 13, 14; Tables 1), reading on claims 1, 5-6.  Administration can be at least once a week, more typically at least once a day and even possibly at least twice a day for one month, more typically at least six months and even more typically at least one year (10 29-31).  The embodiments of dosing once a week, once a day or twice a day, clearly taught, are construed as anticipatory of the claimed dosing rate of claim 1.  As discussed above, at least one of the (1) or (2) alternatives are presumed inherent for these dosing frequencies.
Regarding borate-polyol complex (claim 3), the composition comprises borate and a single polyol (abstract).
Ophthalmic compositions are generally formulated as isotonic, buffered solutions having pH between about 4.0 and 8.0.  To achieve a pH in this range, and to maintain the pH for optimal stability during the shelf life of the composition a buffer is often included.  Borate is the buffer of choice for use in ophthalmic composition, since it has some inherent antimicrobial activity and often enhances the activity of antimicrobials (5: 31-35).  Borate shall refer to, inter alia, Applicant elected boric acid (6:7).  Amounts more typically are at least about 0.20 % w/v and still more typically less than about 0.6% w/v (6:16, 18).  Examples employ boric acid at 0.300 % w/v (13; Table 1).
Preferred polyols include both Applicant elected mannitol and Applicant elected propylene glycol (6:25-27).  Tonicity agents include sodium chloride, mannitol and propylene glycol (7:23-25).  Polyol amounts range from about 1% w/v to about 5% w/v (6:30-31). Examples utilize propylene glycol and mannitol as polyol (12:19-20).  Amounts of propylene glycol include 0.250, 0.750 & 1.00 % (13: Table 1).  Mannitol is taught in Table 3 at 3.3 % w/v.  Thus, sums of boric acid and PG or boric acid and mannitol range from 0.55 to 3.6%, within the range of claim 3, polyols reading on claim 16.  For PG 0.75% with boric acid the polyol is within the range of claim 17.
Regarding penetration enhancer (claim 7), quaternary ammonium salt (claim 8), and Applicant elected benzalkonium chloride (BAC) (claim 9), BAC is taught as an antimicrobial agent (abstract).  Amounts range from 0.001% to 0.006% (w/v) (8:32-33).  Examples employ, inter alia, 0.0059% (Table 1 & 3), reading on the claim 10 range.  This is 0.006%, to one significant figure, which is construed to read on about 0.007%, recited in claim 11 (about is disclosed to mean +/- 10% of the indicated value @ [0025]).  Thus, about 0.007 embraces the range 0.0063 to 0.0077.  To one significant figure, as recited, this has been construed to correspond to the range 0.006-0.008.  Therefore the 0.0059 amount taught (0.006 to one significant figure) is construed to read on this claim 17 range.  Additionally, the range up to 0.006 taught is considered to teach the claimed range with sufficient specificity for anticipation of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-11, 15-17, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596 A1; 2019 May 16; filed 2018 Nov; priority 2017; cited in a prior Office action), in view of Ali et al (US 6071904A; 2000); Dean et al. (US 6,316,441 B1; 2001; cited in a prior Office action), and Lubrizol (Pharmaceutical Bulletin 6; Thickening Properties; 2011; https://www.lubrizol.com/-/media/Lubrizol/Health/Literature/Bulletin-06---Thickening-Properties.pdf; accessed 6/30/2022), as evidenced by Vo et al. (“Factors affecting the particle size distribution and rheology of brinzolamide ophthalmic suspensions”; 20; pp. 1-1120 June 14; International Journal of Pharmaceutics 586 (2020) 119495; pp. 1-11; https://doi.org/10.1016/ j.ijpharm.2020.119495)
In this alternative rejection basis, the Examiner notes that the new amendment of claim 1, lines 7-8 might be argued to require particles to be in the claimed ophthalmological composition, and the language of this wherein clause is applied to the specific particle distribution of the particles.  This rejection addresses this alternative embodiment.
Karavas teaches ophthalmic pharmaceutical composition containing a combination of brinzolamide and brimonidine (title); the composition comprises a borate, a single polyol and benzalkonium chloride as an antimicrobial agent (abstract).  Brinzolamide is used in examples at 1.000 % w/v and brimonidine tartarate is used at 0.200 % w/v (pp. 13, 14; Tables 1-2), reading on claims 1, 5-6.  Administration can be at least once a week, more typically at least once a day and even possibly at least twice a day for one month, more typically at least six months and even more typically at least one year (10 29-31).  The embodiments of dosing once a week, once a day or twice a day, clearly taught, are construed as anticipatory of the claimed dosing rate of claim 1.  As discussed above, at least one of the (1) or (2) alternatives are presumed inherent for these dosing frequencies.
Regarding borate-polyol complex (claim 3), the composition comprises borate and a single polyol (abstract).
Ophthalmic compositions are generally formulated as isotonic, buffered solutions having pH between about 4.0 and 8.0.  To achieve a pH in this range, and to maintain the pH for optimal stability during the shelf life of the composition a buffer is often included.  Borate is the buffer of choice for use in ophthalmic composition, since it has some inherent antimicrobial activity and often enhances the activity of antimicrobials (5: 31-35).  Borate shall refer to, inter alia, Applicant elected boric acid (6:7).  Amounts more typically are at least about 0.20 % w/v and still more typically less than about 0.6% w/v (6:16, 18).  Examples employ boric acid at 0.300 % w/v (13; Table 1).
Preferred polyols include both Applicant elected mannitol and Applicant elected propylene glycol (6:25-27).  Tonicity agents include sodium chloride, mannitol and propylene glycol (7:23-25).  Polyol amounts range from about 1% w/v to about 5% w/v (6:30-31). Examples utilize propylene glycol and mannitol as polyol (12:19-20).  Amounts of propylene glycol include 0.250, 0.750 & 1.00 % (13: Table 1).  Mannitol is taught in Table 3 at 3.3 % w/v.  Thus, sums of boric acid and PG or boric acid and mannitol range from 0.55 to 3.6%, within the range of claim 3, polyols reading on claim 16.  For PG 0.75% with boric acid the polyol is within the range of claim 17.
Regarding penetration enhancer (claim 7), quaternary ammonium salt (claim 8), and Applicant elected benzalkonium chloride (BAC) (claim 9), BAC is taught as an antimicrobial agent (abstract).  Amounts range from 0.001% to 0.006% (w/v) (8:32-33).  Examples employ, inter alia, 0.0059% (Table 1 & 3), reading on the claim 10 range.  This is 0.006%, to one significant figure, which is construed to read on about 0.007%, recited in claim 11 (about is disclosed to mean +/- 10% of the indicated value @ [0025]).  Thus, about 0.007 embraces the range 0.0063 to 0.0077.  To one significant figure, as recited, this has been construed to correspond to the range 0.006-0.008.  Therefore the 0.0059 amount taught (0.006 to one significant figure) is construed to read on this claim 17 range.  Additionally, the range up to 0.006 taught is considered to teach the claimed range with sufficient specificity for anticipation of claim 11.
Regarding the elected ophthalmic suspension (claim 15), ophthalmic suspensions are clearly taught (9:7).
Regarding claims 1, 3-11, 15-17 (previously anticipated by Karavas), these claims would no longer be anticipated in this claim construction, because there is no teaching of at least about 50% of particles of the suspension being in the size range from about 1 to about 3 µm.
However, there is a teaching of the prior art FDA approved product Azopt®, which is an ophthalmic suspension of brinzolamide.  The location identifies US 6071904 as teaching how this product is prepared: US 6071904 describe a process to manufacture Brinzolamide suspension by autoclaving Brinzolamide and surfactant together followed by ball milling. This milled mixture is then added to the rest of the excipients to form a final suspension (2:6-11).
Regarding claim 11, it might be argued that the 0.006% benzalkonium chloride is a little lower than about 0.007%, recited.  Even if this position is adopted, the values are close enough to render the range of claim 11 obvious.
Regarding the elected claim 25 components, in addition to those delineated above, Karavas also teaches Tyloxapol is used as a preferred wetting agent in a suspension, amounts are even more typically less than 0.1% (10:15-16, 19-20.  Tyloxapol amounts of 0.025 % w/v (Tables 1 & 3) are used in examples.  
Carbomer 974P in amounts 0.430 % w/v (Tables 1 & 3), within about 0.4 wt%.
When mannitol is present at about 1% (0.9%) (6:29, 31), the amount is higher than recited 0.3%.  Additionally, a combination of propylene glycol and mannitol is not taught.  However, since both are taught and exemplified, it would have been obvious to utilize this combination of the two preferred polyols (additionally, they are both taught along with sodium chloride as tonicity agents (7:23-25).  MPEP 2144.06 establishes combining equivalents known for the same purpose is prima facie obvious: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  
Use of propylene glycol at the exemplified 0.75% would have been obvious.  Selection of mannitol at 0.3% would sum to 1.05% total polyols, within the range taught from about 1% to about 5%.  Selection of an amount within the prior range is prima facie obvious.  See MPEP 2144.05 (I): "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Regarding sodium chloride, in one embodiment, sodium chloride is used to adjust the tonicity in addition to borate-polyol; amounts are less than 0.9%, more typically less than 0.6% and even more typically less than 0.4% since sodium chloride can negatively impact the viscosity of the suspension for at least some compositions (10: 4-8).
It is noted that the feature of increase in the viscosity of ophthalmic solutions will result in a longer resident time in the eye, providing a longer time for absorption and effect (11:1-2).  Thus, when Carbomer 974P is present, the purpose is for increasing viscosity (12:23-24).  Accordingly, reduction of sodium chloride has a practical advantage, namely increasing viscosity, which in turn, leads to a prediction of increasing bioavailability of the active compounds in the eye, and in turn, permitting less frequent dosing.
The Examiner notes that the instant specification discusses NDA 204251 (now claimed as a reference product), which corresponds to the product SIMBRINZATM (see IDS reference). Simbrinza refers to the Dean patent.  In other words, one preferable reference formulation, that involves dosing three times per day, corresponds to teachings of Dean.
Dean teaches a series of examples, which include Example 9:

    PNG
    media_image1.png
    396
    619
    media_image1.png
    Greyscale

This formulation is similar to the formulation obvious over Karavas, as discussed above, containing the same amounts of brinzolamide, brimonidine tartrate, tyloxapol, and the same pH.  There is no borate-polyol complex, because boric acid is not present.  There is no propylene glycol, and the amount of mannitol is higher.  Carbopol 974P is 0.4, compared to 0.43 %w/v.  EDTA is present, but not required by Karavas and 0.01 benzalkonium chloride is lower that the amounts of claim 11 & 25 (0.006-0.008), taught by and alternately obvious as close over Karavas.  Relative to Dean, the addition of 0.75 % propylene glycol as polyol would necessitate the reduction of mannitol amounts.  As discussed above, 0.3% mannitol is prima facie obvious, as it falls within the range of polyols taught by Karavas when obviously combined with the other preferred polyol, propylene glycol.  Additionally, the reduction would also be needed to adjust tonicity Addition of boric acid is obvious because the amount claimed (or an amount close enough to render the claimed amount obvious), is taught by Karavas, which is useful for buffering at about pH 6.5.
Consider the sodium chloride amount 0.25%, taught by Dean.  In the presence of Carbopol 974P, used as a viscosity agent, sodium chloride has the effect of reduction of viscosity (requiring the labeled 3x/day dosing of SIMBRINZATM). However, reduction of sodium chloride content would have the impact of increasing viscosity, which increases bioavailability, and reduces required dosing frequency to once or twice a day.
In support of this, the Lubrizol bulletin would have been consulted.  This describes a series of Carbopol polymers.  Viscosity is affected by numbered Carbopol polymer, by pH (see Figure 3), by polymer concentration (see Figures 8-9) and by amount of sodium chloride (Figures 11-12), as well as other factors.  Using Figure 12 as a guide, the presence of 0.25 % NaCl and 0.43% Carbomer corresponds to 0.58 g salt/g polymer, an amount that has a large rate of viscosity change with changing salt amount (most pronounced at the 0.25% Carbopol 941 NF resin line).  Reduction of salt to, say, 10-fold less (0.025%) would correspond to 0.058 g salt/g polymer, a portion of the graph where the rate of change is substantially lower, and the viscosity is nearly 10-fold higher. Thus, such impact of salt concentration on reduction of viscosity provides a motivation to reduce the amount of NaCl substantially.  A 10-fold reduction provides nearly 10-fold viscosity increase, just due to mitigation of sodium chloride viscosity reduction.  Accordingly, reduction of NaCl would have been obvious a result of routine optimization, to minimize the impact of sodium chloride on viscosity reduction.  The claimed amount falls within parameters tested by Lubrizol bulletin, and as a result of routine optimization to achieve optimal viscosity, for achieving longer resident time in the eye, and longer time for absorption and effect (11:1-2 of Karavas).  The practical implication would have been the expectation of increasing bioavailability, permitting less frequent dosing.
Accordingly, the elected combination of claim 25 (reading on all examined claims) is prima facie obvious.  The considerations taught suggest that the greater bioavailability of either or both brinzolamide and brimonidine would be present in the modified formulation, relative to Dean, reading of (2) of claim 1.
Regarding the particle size range required, in one construction, by lines 7-8 of the amendment to claim 1, Ali (US 6071904 A), mentioned by Karavas, teaches a process for manufacturing the Azopt® product, which includes autoclaving a concentrated slurry of brinzolamide, ball milling of the hot slurry and then adding to the rest of the ingredients (1:63-67).  Ball milling, preferably with 3 mm zirconia-Y beads is taught until the average particle size preferably 1-5 µm is achieved, using preferably 18-19 hours at 50-55 rpm (2:22-32). This size range substantially encompasses the claimed range of about 1 to about 3 µm, required for over 50% of the particles, rendering the claimed size (at least for about 50% of the particles) obvious.  It would further have been obvious to evaluate the size distribution of the approved commercial suspension product, and match this for suspensions taught by Karavas, giving the required size distribution of the claims.  The motivation would have been to adopt Ali sizes, which would have already been optimized for ophthalmic product use.
As an evidentiary reference that evaluation of Azopt particle size distribution being a match to the recited particle distribution parameters (and the obvious utilization of this outcome being a match to the claimed limitation), the skilled artisan may consider Vo.  Vo teaches histograms of size classes for products, including Azopt.  Figure 8 includes Azopt:

    PNG
    media_image2.png
    361
    1612
    media_image2.png
    Greyscale

Inspection of the Azopt histogram show that between the 1.0 and 3.0 µm lines, more than 50% of the particles fall within this range (more than half of the area of this curve).  Additionally, B used milling with 3 mm beads, similar conditions taught by Ali, and the histogram is nearly a match to that of Azopt.  This reference is evidentiary that matching Azopt milling conditions (and particle size range distributions) would have given the claimed criteria for size range of the instant claimed range, for at least about 50% of particles.

Applicant’s arguments about Karavas reference focus on the particle size distribution not being taught by Karavas.  
In this first embodiment, the claims have been construed as not requiring particles; the anticipation rejection is maintained for this construction.
However, for the alternate construction, Examiner concurs with applicant that the particle size distribution is not taught by Karavas for the suspension embodiments.  However, Karavas does teach the commercial suspension product Azopt, and points to the Ali patent for teaching how Azopt was made.  It would have been obvious to select particles in the about 1 to about 3 µm range, which are substantially the range of the preferred average size taught by Ali, rendering the claimed range obvious.  Additionally, it would also have been obvious to evaluate the size (and distribution of sizes of the particles in the FDA approved suspension product Azopt, and adopt this size/size distribution for the Karavas products, giving the obvious products of the instant claims.  The motivation would have been to match sizes of the particles, which have already bee approved for eye application.  Additionally, evidence is present in Alia as a evidentiary reference, that the size distribution of particles in Azopt fall within the particle distribution requirements of the instant claims; i.e., the obvious matching to the Azopt parameters would have given the claimed product as a result.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611